Title: To George Washington from Gouverneur Morris, 1 May 1790
From: Morris, Gouverneur
To: Washington, George



Sir
London 1. May 1790

Herewith I have the Honor to transmit a Duplicate of my last Letter of the thirteenth of April. Not having heard from the Duke of Leeds I wrote him a Note on the nineteenth, of which

a Copy is enclosed marked No. 1. To this I received no Reply, wherefore on the twenty ninth I addressed him again by a Letter of which a Copy is enclosed marked No. 2. This was delivered at his Office Whitehall between eleven and twelve in the Morning of the twenty ninth, and at half past ten in the Evening the Letters were sent to me of which No. 3 & 4 are Copies. You will observe that his Letter No. 3 is dated the 28th and of Course takes no Notice of that to which it is in Fact the answer; but the Style and general Complection as well as the Circumstances attending the Delivery of it, clearly shew that it was not written until the Evening of the twenty ninth.
I might, in Reply, have made some Strictures upon the Information that I was in Holland &ca &ca. I might also have contrasted the Expressions of Good Faith with the Conduct of administration, and have observed upon the Idea that the United States were bound in the most solemn Manner, while from the subsequent Parts of his Letter it would seem that Great Britain is not bound at all, or at most but loosely. There is also a Confusion of Language which resembles the Stammering of one who endeavors to excuse a Misdeed which he resolves to commit. Thus on the Supposition that a Completion of the Treaty by us is impossible he insists that we shall compleat it or make Compensation. The Expressions in the last Clause are if possible more vague than all the Rest, and the Reply might have been proportionately more pointed.
My Letter of Yesterday of which No. 5 is a Copy contains Nothing of what is just stated, altho perhaps it ought to have noticed some Part. I must rely on your Kindness Sir both to interpret favorably what I have done and to excuse my omissions. I thought it best to heap Coals of Fire on their Heads, and thereby either bring them into our Views or put them most eminently in the wrong. It was moreover my wish to draw forth specific Propositions, because these will admit of Discussion, or else if manifestly unjust, they can not only be repelled but they will serve to shew a predetermined Breach of Faith by them which will justify whatever Conduct we may afterwards find it proper to adopt. If as is not improbable he should give no answer or one so vague as to mean Nothing I shall pursue according to Circumstances my Object of compelling them to speak plainly or refuse absolutely.

It seems pretty clear that they wish to evade a commercial Treaty but not peremptorily to reject it, and therefore I have construed into Rejection his Graces abstruse Language leaving him the Option to give it a different Intrepretation. I do not expect that he will, tho he may perhaps write an explanatory Comment more unintelligible than the Text.
I have some Reason to beleive that the present administration intend to keep the Posts, and withhold Payment for the Negroes. If so they will color their Breach of Faith by the best Pretexts in their Power. I incline to think also that they consider a Treaty of Commerce with America as being absolutely unnecessary, and that they are perswaded they shall derive all Benefit from our Trade without Treaty. It is true that we might lay them under Restrictions in our Ports but they beleive that an attempt of that Sort would be considered by one Part of America as calculated by the other for private Emolument, & not for the general Good. The Merchants here look on it as almost impossible for us to do without them; and it must be acknowleged that past Experience and the present Situation of neighbouring Countries go far to justify that Opinion. Whether the Ministers, then, shall act according to their own Ideas, or consult mercantile People they will equally (I think) repel advances from us, & therefore it seems more prudent to lay the Foundations of future advantage, than attempt to grasp at present Benefit. I will not pretend to suggest any Measures for the adoption of Congress whose wisdom and whose Sense of national Honor will certainly lead them to act properly when the proper Moment shall present itself. It will naturally strike every Mind that while the Legislature of this Country continue to invest the executive authority with great Power respecting the American Commerce the administration here will have advantages in Treaty which can only be ballanced by similar Confidence on the Part of Congress in the executive of America. But very much will I think depend upon the Situation of France. If Appearances there should change and so much Vigor be infused into the Government as would enable it to call forth the national Efforts in Support of their Interest and Honor, a great Revolution would be produced in the Opinions here. From the Conduct of the aristocratic Hierarchy in the low Countries who are instigated and supported by Prussia I have long been thoroughly convinced

that the alternative of war or the most ignominious Terms of Peace would be proposed to the imperial Courts. Counting upon the absolute Nullity of France, and supposing that this Country can at any Moment intimidate that into abject Submission Prussia and Poland will I think join themselves to Turkey and Sweden against Russia and Austria which are both exhausted and one of them dismembred. Probably the war will be commenced before this Letter reaches your Hands, and then Britain and Holland are to be the Umpires or rather Dictators of Peace.
I have taken the Liberty to touch thus far upon the general System of European Politics, as it may tend to shew that for the present Great Britain will rather keep Things in Suspense with us, being herself in a State of Suspense as to others. I will not go into Conjectures about the Events which will take Place upon the Continent. They will I beleive (as is usual) disappoint the Projectors; but be that as it may, our affairs can derive no advantage now, from what shall happen hereafter. I presume that a Dissolution of Parliament will take Place shortly, altho many of the best informed People think or at least say they think otherwise. But it is clear to my mind that administration will wish to have before them a Prospect of seven Years Stability to their System be that what it may, and they will not at the Moment of a general Election expose themselves to Criticism by any act of doubtful Construction. This forms with them a⟨n⟩ additional Reason for being evasive in Regard to us. Perhaps there never was a Moment in which this Country felt herself greater and consequently it is the most unfavorable Moment to obtain advantageous Terms from her in any Bargain. But this appearance of Greatness is extremely fallacious. Their Revenue is not yet equal to their Expenditure. Money is indeed poured in upon them from all Quarters because of the distracted Situation of affairs among their Neighbours, and hence their Stocks have risen greatly since the Peace so that they can borrow at an Interest of four per Cent: but supposing they should not be obliged to engage in the war, still there are two Events either of which would overturn the Fabric of their Prosperity. If France establishes a solid System of Finance then Capitalists will prefer five per Cent with her to four per Cent from Britain, for all other Things being equal there is no Shadow of Comp⟨arison⟩

between the real Resources of the two Countries. If France commits a Bankruptcy, the Disorders consequent thereon will doubtless be violent but the Storm once passed, she would then be able to make greater Exertions by her annual Resources than Britain could compass by every possible anticipation of Credit. There is a middle Situation between sinking & Swimming in which the french Finances may flounder on for some Time to come, but even this State of wretchedness will produce rather Evil than Good to Great Britain; for she has already reaped all the Harvest which could be gathered from the Distress of her Neighbour, and must necessarily loose the Benefit of the famous commercial Treaty in Proportion as the Resources of her Customer are cut off.
Under all the various Contingencies which present themselves to my Contemplation and there are many which I will not trouble you with the Perusal of, it appears clearly that the favorable moment for us to treat is not yet come. It is indeed the moment for this Country and they seem determined to let it pass away. I must again entreat your Indulgence Sir for this lengthy and desultory Letter. Accept I pray you the assurances of that Respect with which I have the Honor to be your most obedient & humble Servant

Gouvr Morris

